Judgment unanimously reversed on the law without costs and complaint dismissed. Memorandum: The city constructed a slide in a public playground for use in winter months by persons with sleds and toboggans. The infant plaintiff when six years old was injured when struck by another sled. He described the accident as follows: “ I was waiting in line for my turn to go up the slide. There was a lot of people in front of me. I was about near the end and some kid start[ed] running, did a belly flop on the sled and he rammed me with it.” It was stipu- ■ lated that the city furnished no personnel to supervise those using the facility. The legal principle is recognized that “ When a public body undertakes to maintain an area for recreation, an adequate degree of general supervision must be exercised to assure that the area is reasonably fit for that purpose ” but “ failure to furnish adequate supervision over the activities in a playground will result in liability only if the violation of the duty had a causal relation to the accident.” (42 N. Y. Jur., Parks and Recreation Centers, § 74.) Here, “ There was no credible evidence of conduct at the slide, which reasonable supervision would have corrected. In other words, there was no showing that lack of supervision was the proximate cause of the accident ” (Diaz v. City of New York, 25 A D 2d 430, 431, affd. 23 N Y 2d 748). The trial court should have granted defendant’s motion for a nonsuit and dismissal of the complaint (Blum v. Fresh Grown Preserve Corp., 292 N. Y. 241, 245). (Appeal from judgment of Erie Trial Term in negligence action.) Present— Goldman, P. J., Del Vecchio, Witmer, Gabrielli and Bastow, JJ.